DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed on 09/13/2022 have been fully considered but they are not persuasive for at least the following reasons:

Applicant arguments:  Applicants respectfully submit that Yamamoto fails to disclose “a third emissive layer in direct physical contact with the second emissive layer and including a third emitter, different than the first emitter, of the first color”. The Examiner disagrees.  
In response: Yamamoto discloses can contain top-middle-bottom layers having the following configuration of colors: red-green-red, green-red-green, blue-yellow-blue, yellow-blue-yellow, green-yellow-green, yellow-green-yellow, deep blue-light blue-deep blue, light blue-deep blue-light blue, yellow-red-yellow, or red-yellow-red, but any other colors can be used as would be understood by a person skilled in the art. Similarly, the color of light emitted from an OLED device including an emissive stack of the present invention can be any color, including, but not limited to: white light, red light, green light, yellow light, or blue light. Accordingly, any configuration of colors may be used in the stack as desired for the OLED device.
Thus, emissive stack can have different colors.
Thus, the well-made rejection included in the 06/24/2022 Non-Final Office Action is proper and hereby made FINAL.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 8-10, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al (US 2016/0181560 A1; hereafter Yamamoto).

Regarding claim 1, Yamamoto discloses an organic light emitting device, ( Fig 3) comprising: a first electrode ( Fig 3, element anode) ; a hole transport layer (element  HTL) disposed over the first electrode  ( Fig 3, element anode); an emissive stack (Fig 3, element RGB)  disposed over the first electrode  ( Fig 3, element anode), the emissive stack comprising (Fig 3, element RGR): a first emissive layer including a first emitter of a first color (element 330,  RED-R) ; a second emissive layer ( element 320 Green-G) in direct physical contact with the first emissive layer (element 330, RED-R)  and including a second emitter of a second color ( Green-G) different than the first color ( RED-R); and a third emissive layer (element 310, RED-R) in direct physical contact with the second emissive layer ( element 320 Green-G)  and including a third emitter (element 310, RED-R), different than the first emitter, of the first color (element 330,  RED-R, Para [ 0047]); an electron transport layer  (element  ETL) disposed over the emissive stack (Fig 3, element RGR) ; and a second electrode (Fig 3, cathode) disposed over the emissive stack (Fig 3, element RGR).  

Regarding claim 2, Yamamoto discloses the device of claim 1, Yamamoto further discloses wherein the first emissive layer emits light having a first peak wavelength and the third emissive layer emits light having a second peak wavelength within not more than 10 nm of the first peak wavelength (both RED colors will have similar peak, elements 310 & 330 and Para [ 0044]).  

Regarding claim 3, Yamamoto discloses the device of claim 2, Yamamoto further discloses wherein the second peak wavelength is within 5 nm of the first peak wavelength (Para [ 0044]).
  
Regarding claim 4, Yamamoto discloses the device of claim 1, Yamamoto further discloses wherein the first and third emitters comprise red emissive materials (both RED colors will have similar peak, elements 310 & 330 and also Para [ 0044]).  

Regarding claim 8, Yamamoto discloses the device of claim 1, Yamamoto further discloses wherein the first emissive layer comprises a first host material, the second emissive layer comprises a second host material, and the third emissive layer comprises a third host material (Para [ 0054]).  

Regarding claim 9, Yamamoto discloses the device of claim 8, Yamamoto further discloses wherein the first host material is the same material as the third host material (Para [ 0054]).  

Regarding claim 10, Yamamoto discloses the device of claim 8, Yamamoto further discloses wherein at least one of the first emissive layer and the third emissive layer comprises a co-host material that comprises the second emitter (Para [ 0054]).  

Regarding claim 15, Yamamoto discloses the device of claim 8, Yamamoto further discloses wherein each of the first and third host materials comprises a hole transporting cohost material and an electron transporting cohost material (Fig 3, Para [ 0056]).

Regarding claim 17, Yamamoto discloses the device of claim 8, Yamamoto further discloses wherein the second host material comprises a hole transporting cohost material and an electron transporting cohost material (Fig 3, Para [ 0056]).


Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2016/0181560 A1; hereafter Yamamoto) in view of Miyashita et al (US 2020/0403173 A1; hereafter Miyashita).

Regarding claim 5, Yamamoto discloses the device of claim 1, But Yamamoto does not disclose explicitly wherein the first emitter has a HOMO energy level that is at least 0.1 eV deeper than a HOMO energy level of the third emitter. 
 In a similar field of endeavor, Miyashita discloses wherein the first emitter has a HOMO energy level that is at least 0.1 eV deeper than a HOMO energy level of the third emitter (Table1 and Table 3).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Yamamoto in light of Miyashita teaching” wherein the first emitter has a HOMO energy level that is at least 0.1 eV deeper than a HOMO energy level of the third emitter (Table1 and Table 3)” for further advantage such as enhance light emitting efficiency of light emitting device.

Regarding claim 6, Yamamoto discloses the device of claim 1, But Yamamoto does not disclose explicitly wherein the first emitter has a HOMO energy level that is at least 0.1 eV shallower than a HOMO energy level of the third emitter and/or the first emitter has a LUMO energy level that is at least 0.1 eV deeper than a LUMO of the third emitter.  
 In a similar field of endeavor, Miyashita discloses wherein the first emitter has a HOMO energy level that is at least 0.1 eV shallower than a HOMO energy level of the third emitter and/or the first emitter has a LUMO energy level that is at least 0.1 eV deeper than a LUMO of the third emitter (Table1 and Table 3).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Yamamoto in light of Miyashita teaching” wherein the first emitter has a HOMO energy level that is at least 0.1 eV shallower than a HOMO energy level of the third emitter and/or the first emitter has a LUMO energy level that is at least 0.1 eV deeper than a LUMO of the third emitter (Table1 and Table 3)” for further advantage such as enhance light emitting efficiency of light emitting device.

Regarding claim 7,  Yamamoto discloses the device of claim 1, But Yamamoto does not disclose explicitly wherein the first emitter has a LUMO energy level that is at least 0.1 eV shallower than a LUMO energy level of the third emitter.  
 In a similar field of endeavor, Miyashita discloses wherein the first emitter has a LUMO energy level that is at least 0.1 eV shallower than a LUMO energy level of the third emitter (Table1 and Table 3).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Yamamoto in light of Miyashita teaching” wherein the first emitter has a LUMO energy level that is at least 0.1 eV shallower than a LUMO energy level of the third emitter (Table1 and Table 3)” for further advantage such as enhance light emitting efficiency of light emitting device.

Regarding claim 11, Yamamoto discloses the device of claim 8, But Yamamoto does not disclose explicitly wherein the first host material has a HOMO energy level that is at least 0.1 eV shallower than a HOMO energy level of the third host material or at least 0.1 eV deeper than the HOMO energy level of the third host material.  

In a similar field of endeavor, Miyashita discloses wherein the first host material has a HOMO energy level that is at least 0.1 eV shallower than a HOMO energy level of the third host material or at least 0.1 eV deeper than the HOMO energy level of the third host material  (Table1 and Table 3).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Yamamoto in light of Miyashita teaching” wherein the first host material has a HOMO energy level that is at least 0.1 eV shallower than a HOMO energy level of the third host material or at least 0.1 eV deeper than the HOMO energy level of the third host material  (Table1 and Table 3)” for further advantage such as enhance light emitting efficiency of light emitting device.

Regarding claim 13, Yamamoto discloses the device of claim 8, But Yamamoto does not disclose explicitly wherein the first host material has a LUMO energy level that is at least 0.1 eV shallower than a LUMO energy level of the third host material or at least 0.1 eV deeper than the LUMO energy level of the third host material.  
 In a similar field of endeavor, Miyashita discloses wherein the first host material has a LUMO energy level that is at least 0.1 eV shallower than a LUMO energy level of the third host material or at least 0.1 eV deeper than the LUMO energy level of the third host material (Table1 and Table 3).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Yamamoto in light of Miyashita teaching” wherein the first host material has a LUMO energy level that is at least 0.1 eV shallower than a LUMO energy level of the third host material or at least 0.1 eV deeper than the LUMO energy level of the third host material (Table1 and Table 3)” for further advantage such as enhance light emitting efficiency of light emitting device.
 
Claims 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al (US 2016/0181560 A1; hereafter Yamamoto).

Regarding claim 16, Yamamoto discloses the device of claim 15, But Yamamoto first embodiments does not disclose explicitly wherein the concentration of the hole transporting cohost material in the first host material is at least 1.5 times the concentration of the hole transporting cohost material in the third host material. 
However, Yamamoto second embodiments discloses three emissive layers (EML) and followed by 75 Å Compound C as the hole blocking layer and 350 Å of co-deposited Liq:LG201 (purchased from LG Chem) as the electron transporting layers (ETL). The RGR stack contains 25 Å of Red emissive layer (EML) with Compound C as host and 24% Compound D as a co-host and 1% Compound E as red emitter, 250 Å of Green EML with Compound F as host and 15% Compound G as green emitter, and a third 25 Å Red EML with Compound C as host and 24% Compound D as a co-host and 1% Compound E as red emitter. To achieve essentially the same color in the RG and GR stacks as the RGR stack, the RG stack and GR stack were fabricated with slight variations in thickness and doping concentrations (Para [0056]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify teaching” wherein the concentration of the hole transporting cohost material in the first host material is at least 1.5 times the concentration of the hole transporting cohost material in the third host material (Para [0056])” for further advantage such as achieve same color of light emitting device.
 
  
Regarding claim 18, Yamamoto discloses the device of claim 1, But Yamamoto first embodiments does not disclose explicitly wherein the third emissive layer has a thickness at least twice a thickness of the first emissive layer.  
However, Yamamoto second embodiments discloses three emissive layers (EML) and followed by 75 Å Compound C as the hole blocking layer and 350 Å of co-deposited Liq:LG201 (purchased from LG Chem) as the electron transporting layers (ETL). The RGR stack contains 25 Å of Red emissive layer (EML) with Compound C as host and 24% Compound D as a co-host and 1% Compound E as red emitter, 250 Å of Green EML with Compound F as host and 15% Compound G as green emitter, and a third 25 Å Red EML with Compound C as host and 24% Compound D as a co-host and 1% Compound E as red emitter. To achieve essentially the same color in the RG and GR stacks as the RGR stack, the RG stack and GR stack were fabricated with slight variations in thickness and doping concentrations (Para [0056]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify teaching” wherein the third emissive layer has a thickness at least twice a thickness of the first emissive layer (Para [0056] based on the variation of thickness)” for further advantage such as achieve same color of light emitting device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary, through routine experimentation, the result-effective variable of wherein the third emissive layer has a thickness at least twice a thickness of the first emissive layer (result-effective at least insofar as the thickness affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Regarding claim 19, Yamamoto discloses the device of claim 1, But Yamamoto first embodiments does not disclose explicitly wherein the second emissive layer has a thickness that is at least twice a thickness of the third emissive layer.  
However, Yamamoto second embodiments discloses three emissive layers (EML) and followed by 75 Å Compound C as the hole blocking layer and 350 Å of co-deposited Liq:LG201 (purchased from LG Chem) as the electron transporting layers (ETL). The RGR stack contains 25 Å of Red emissive layer (EML) with Compound C as host and 24% Compound D as a co-host and 1% Compound E as red emitter, 250 Å of Green EML with Compound F as host and 15% Compound G as green emitter, and a third 25 Å Red EML with Compound C as host and 24% Compound D as a co-host and 1% Compound E as red emitter. To achieve essentially the same color in the RG and GR stacks as the RGR stack, the RG stack and GR stack were fabricated with slight variations in thickness and doping concentrations (Fig 5C, element RGR, Para [0056]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify teaching” wherein the second emissive layer has a thickness that is at least twice a thickness of the third emissive layer (Fig 5C, element RGR, Para [0056])” for further advantage such as achieve same color of light emitting device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary, through routine experimentation, the result-effective variable of wherein the second emissive layer has a thickness that is at least twice a thickness of the third emissive layer (result-effective at least insofar as the thickness affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Regarding claim 20, Yamamoto discloses the device of claim 1, But Yamamoto first embodiments does not disclose explicitly wherein the first and third emissive layers have the same thickness.  
However, Yamamoto second embodiments discloses the composition of the at least one emissive dopant in the first emissive layer is the same as that of the at least one emissive dopant in the Nth emissive layer. In one embodiment, the composition and the doping concentration of the at least one emissive dopant in the first emissive layer is the same as those of the at least one emissive dopant in the Nth emissive layer. In one embodiment, the composition, doping concentration, and thickness of the first and Nth emissive layers are the same.  (Fig 5C, element RGR, Para [0020]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify teaching” wherein the first and third emissive layers have the same thickness (Fig 5C, element RGR, Para [0020])” for further advantage such as achieve same color of light emitting device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary, through routine experimentation, the result-effective variable of wherein the first and third emissive layers have the same thickness (result-effective at least insofar as the thickness affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Regarding claim 21,  Yamamoto discloses the device of claim 1, But Yamamoto first embodiments does not disclose explicitly wherein the first and third emissive layers have different thicknesses.  
However, Yamamoto second embodiments discloses three emissive layers (EML) and followed by 75 Å Compound C as the hole blocking layer and 350 Å of co-deposited Liq:LG201 (purchased from LG Chem) as the electron transporting layers (ETL). The RGR stack contains 25 Å of Red emissive layer (EML) with Compound C as host and 24% Compound D as a co-host and 1% Compound E as red emitter, 250 Å of Green EML with Compound F as host and 15% Compound G as green emitter, and a third 25 Å Red EML with Compound C as host and 24% Compound D as a co-host and 1% Compound E as red emitter. To achieve essentially the same color in the RG and GR stacks as the RGR stack, the RG stack and GR stack were fabricated with slight variations in thickness and doping concentrations (Fig 5C, element RGR, Para [0056]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify teaching” wherein the first and third emissive layers have different thicknesses (Fig 5C, element RGR, Para [0056])” for further advantage such as achieve same color of light emitting device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary, through routine experimentation, the result-effective variable of wherein the first and third emissive layers have different thicknesses (result-effective at least insofar as the thickness affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).


Regarding claim 22,  Yamamoto discloses the device of claim 1, But Yamamoto first embodiments does not disclose explicitly wherein at least one emissive layer disposed between the first emissive layer and the third emissive layer has a thickness that is at least twice the thickness of the first emissive layer.
However, Yamamoto second embodiments discloses three emissive layers (EML) and followed by 75 Å Compound C as the hole blocking layer and 350 Å of co-deposited Liq:LG201 (purchased from LG Chem) as the electron transporting layers (ETL). The RGR stack contains 25 Å of Red emissive layer (EML) with Compound C as host and 24% Compound D as a co-host and 1% Compound E as red emitter, 250 Å of Green EML with Compound F as host and 15% Compound G as green emitter, and a third 25 Å Red EML with Compound C as host and 24% Compound D as a co-host and 1% Compound E as red emitter. To achieve essentially the same color in the RG and GR stacks as the RGR stack, the RG stack and GR stack were fabricated with slight variations in thickness and doping concentrations (Fig 5C, element RGR, Para [0056]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify teaching” wherein at least one emissive layer disposed between the first emissive layer and the third emissive layer has a thickness that is at least twice the thickness of the first emissive layer (Fig 5C, element RGR, Para [0056])” for further advantage such as achieve same color of light emitting device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to vary, through routine experimentation, the result-effective variable of wherein at least one emissive layer disposed between the first emissive layer and the third emissive layer has a thickness that is at least twice the thickness of the first emissive layer (result-effective at least insofar as the thickness affects the size of the device) in order to optimize the functionality of the device (see MPEP §2144.05).  Further, the specification contains no disclosure of either the critical nature of the claimed  thickness or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898